Citation Nr: 0717804	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1974 to 
July 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.

In March 2003, the Board denied service connection for 
psychiatric disability, other than PTSD.  This appeal only 
addresses PTSD.  

In May 2001, the veteran wrote to his congressman that he 
needed two back operations which started in boot camp.  This 
may be interpreted as an informal claim for service 
connection for a back disorder; and, as it has not yet been 
adjudicated, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's file is void of credible evidence of an in-
service stressor upon which a diagnosis of PTSD could be 
based.  


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran asserts that while in service he was detained and 
beaten by military police and then placed in psychiatric 
care.  The veteran stated that at the time he was detained he 
thought he was fighting the enemy, and he reported that he 
was put in a straight jacket.  The veteran also contends that 
he was thrown in the brig for 30 days during boot camp.  
Based on his believe that he was assaulted, the veteran now 
believes that he has PTSD.

Service personnel records and service medical records reveal 
that after six weeks in boot camp, the veteran was 
hospitalized for right hip pain.  However, when he was 
informed that he was going to be returned to boot camp, the 
veteran fled the hospital and was later picked up by the 
shore patrol.  The veteran was then placed in a psychiatric 
clinic in Charlestown, South Carolina where he was 
hospitalized for two months, before being granted leave for 
the holidays.  However, following the conclusion of his 
leave, the veteran went into an unauthorized absence status 
from January to February 1975, before being rehospitalized 
with a diagnosis of immature personality disorder.  
Regardless, nowhere in either the medical or personnel 
records is there any indication that the veteran was 
assaulted or abused while in service.

After being hospitalized, no psychotic disorder was found 
upon examination, although some evidence of a personality 
disorder was noted.  Nevertheless, a medical board determined 
that the veteran's condition rendered him unfit for further 
service in the Marine Corps.  It was considered to have 
predated service and was not aggravated by service.  The 
veteran was accordingly discharged from service in 1975.

Following service, the veteran has had numerous psychiatric 
problems.  In 1984, he was hospitalized with alcohol and 
cocaine dependence and with major depression.  A physical 
examination showed him to be alert and oriented, and without 
any psychosis, but with some signs of an affective disorder.

In 1999, the veteran underwent a VA psychiatric examination 
at which he was diagnosed with depression.  The veteran 
reported having been depressed for roughly twenty years, but 
the examiner found that it difficult to determine whether the 
veteran had a primary depression, or whether the depression 
was substance induced or part of a borderline personality 
disorder.

The veteran had a hearing before the Board regarding a claim 
for service connection for psychiatric disability, other than 
PTSD in October 2000.  The veteran indicated that his anxiety 
began about a month into boot camp, but he could not remember 
anything in particular happening.  The veteran indicated that 
he had a cyst on his back that was removed, and he remembered 
running out of the hospital and being caught by MPs and put 
in a psychiatric ward.

In January 2001, the veteran submitted a statement indicated 
that he had PTSD.  However, while treatment records reflect 
symptoms consistent with PTSD, and while the veteran has been 
diagnosed with PTSD, the diagnosis has never been based on a 
corroborated in-service stressor.

The veteran was hospitalized at a VA hospital in January 
2001, where at intake he was diagnosed with PTSD based on his 
reports of boot camp trauma.  However, at discharge the 
veteran was diagnosed with an adjustment disorder with mixed 
mood, and there was no mention of PTSD.     

A clinical psychologist, Dr. Formwalt, diagnosed the veteran 
with PTSD in January 2001, after he advised he was service 
connected for PTSD.  However, she never specifically 
connected her diagnosis of PTSD to any in-service stressor.  
In this regard, the veteran reported to Dr. Formwalt that he 
was beaten numerous times in boot camp and was locked in 
solitary confinement for 28 days for smoking a cigarette.  He 
also reported being handcuffed to the floor.    

The veteran underwent a VA psychiatric examination in August 
2001, where he reported that while in basic training he had a 
mental breakdown which was marked by mental confusion and a 
need to leave his barracks.  The veteran stated that he was 
apprehended by MPs and was battered and kicked (although the 
examiner noted that the veteran's history was vague).  The 
examiner diagnosed the veteran with a major depressive 
disorder, a dysthymic disorder, and with alcohol dependence.  
However, the examiner found that there was no evidence to 
support a diagnosis of PTSD, explaining that the core of the 
veteran's psychological impairment was Axis II 
psychopathology, and his personality consisted of a set of 
complex defense mechanisms.  The examiner indicated that 
these complex defense mechanisms were in place by late 
adolescence, and therefore the veteran's personality makeup 
was not significantly impacted by the Marine Corps.

In conjunction with a Social Security Administration (SSA) 
claim, the veteran was evaluated by a psychiatrist, Dr. 
Smith, in November 2001, who found that the veteran had a 
personality disorder.

While the veteran has continued to receive treatment for 
"PTSD" following his VA examination in 2001, the veteran's 
outpatient treatment records fail to ever connect the 
diagnosis of PTSD with a specific stressor event in service.  

The veteran completed a stressor questionnaire in conjunction 
with his claim, in which he described being beaten while in 
boot camp.  However, the evidence of record fails to 
corroborate his accounts.  For example, the VA examiner in 
August 2001 found that the veteran's reported history of in-
service abuse was vague.  Additionally, service medical 
records fail to show any evidence of physical abuse of the 
veteran; and a report from December 1974 notes that when the 
veteran was being transferred to the Naval Regional Medical 
Center, he wandered off and was apprehended, at which time he 
was described as being in an irrational state of mind in 
which he was convinced that people were shooting at him and 
that he was being chased by cars.  The medical officer 
indicated that the veteran appeared restless and 
intermittently out of touch with reality.  As such, given the 
psychotic episode which the veteran was apparently having, 
his contentions about that night are not credible.  

The veteran's ability to accurately recall an in-service 
stressor is further undermined by the inconsistency of his 
reported stressors.  In one record, the veteran reported 
being stabbed with a bayonet while in boot camp; however, 
while service medical records show that the veteran had a 
cyst surgically removed from his back, there is no record of 
him ever being stabbed while in service.  On another 
occasion, the veteran reported that he was stabbed with a 
bayonet while serving in Cambodia (a statement which is 
patently false as, among many reasons, the veteran never had 
any foreign service while in the military).  As such, the in-
service stressors reported by the veteran are not credible.  
Additionally, as the veteran was not engaged in combat, his 
stressor must be corroborated by additional evidence, which 
has not been done in this case.

While numerous family members of the veteran have written 
letters in support of his claim, none of the letters have 
provided evidence of any in-service stressor.

As such, the evidence of record fails to provide credible 
evidence of an in-service stressor upon which a diagnosis of 
PTSD could be based.  Thus, even if the veteran were 
conclusively diagnosed with PTSD, which he is not, the 
criteria for service connection for PTSD would still not be 
met.

Accordingly, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2004.  By this, and by the statement 
of the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained, as have 
SSA records and service medical and personnel records.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


